                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

ROBERT JAMES OCAMPO,

                     Petitioner,

                                                 CASE NO. 2:19-CV-11322
v.                                               HONORABLE NANCY G. EDMUNDS

J. A. TERRIS,

                     Respondent.
                                      /

            ORDER GRANTING PETITIONER’S MOTION TO DISMISS,
              DENYING HIS MOTION FOR A CHANGE OF VENUE,
         AND DISMISSING WITHOUT PREJUDICE THE HABEAS PETITION

       Petitioner Robert James Ocampo, a federal inmate, has filed a pro se petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2241 challenging his federal sentencing

enhancement under the Armed Career Criminal Act (“ACCA”) based upon the decisions

in Mathis v. United States, _ U.S. _, 136 S. Ct. 2243 (2016), and United States v. Ritchey,

840 F.3d 310 (6th Cir. 2016). This matter is before the Court on Petitioner’s motion to

dismiss without prejudice his habeas petition, as well as his previously-filed motion for a

change of venue. Having reviewed the matter, the Court finds that Petitioner should be

allowed to voluntarily dismiss his habeas petition without prejudice. Accordingly, the Court

GRANTS Petitioner’s motion to dismiss and DISMISSES WITHOUT PREJUDICE his

habeas petition. Given this determination, the Court DENIES Petitioner’s motion for change

of venue as unnecessary and moot.

       IT IS SO ORDERED.


                                                 s/ Nancy G. Edmunds
                                                 NANCY G. EDMUNDS
                                                 UNITED STATES DISTRICT JUDGE
Dated: September 25, 2019
